Citation Nr: 0215593	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
October 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The record shows that the United States Court of Appeals for 
Veterans Claims (CAVC) vacated and remanded the June 1999 
decision wherein the Board denied an increased initial rating 
for PTSD.  The Board remanded the case to the RO in August 
2000 and September 2001.  The RO in April 2002 granted an 
increased initial rating of 30 percent for PTSD from October 
1995, the date of claim, and returned the case to the Board.  
In June 2002, the Board completed additional evidentiary 
development of the claim under its expanded case development 
authority.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that in the joint motion to the CAVC, the 
parties agreed that the issues for development included 
whether the veteran's depression was linked to his service-
connected PTSD or made worse by it.  The statement of the 
case in March 2001 or the supplemental statement of the case 
(SSOC) in May 2001 did not directly address this issue.  The 
veteran's attorney in June 2001 argued that Allen v. Brown, 7 
Vet. App. 439 (1995) should be applied regarding aggravation 
of the nonservice-connected encephalitis residuals and that 
the veteran should be entitled to a total disability rating 
for compensation purposes on a schedular basis or on the 
basis of individual unemployability (TDIU).


The Board, in its September 2001 remand directed the RO to 
review the question of secondary service connection and the 
intertwined issue of entitlement to a TDIU.  The Board 
development sought a medical opinion to address secondary 
service connection.  

The SSOC and notice letter issued in May 2002 addressed only 
the issue of an increased initial rating.  The veteran's 
attorney in September 2002 directed additional argument to 
the intertwined claim for a TDIU and referred to recently 
submitted evidence to support the claim.  

The record reflects that the veteran was accepted for 
admission into a 19-day VA treatment program for a PTSD 
program with discharge scheduled for November 8, 2002.  

A report of VA hospitalization in August 2002 shows PTSD and 
major depression on Axis I of the discharge diagnosis.

At this point, the record shows that the issue of secondary 
service connection discussed at the CAVC or that the 
veteran's attorney discussed with the claim for a TDIU, all 
intertwined, have as yet not been initially adjudicated or 
developed to any extent.  See Bagwell v. Brown, 9 Vet. App. 
337, 339-40 (1996) and Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The intertwined claim for a TDIU must be fully developed as 
discussed in Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
Vettese v. Brown, 7 Vet. App. 31, 35 (1994). 

The Board is mindful of the recently published regulations 
effective February 22, 2002, that permit the Board to obtain 
evidence and cure procedural defects without remanding.  


They were not intended to preclude a remand in all 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See Chairman's Memorandum No. 01-02-01 (January 
29, 2002) para. 9(a)(1) discussing intertwined issues and 
noting the discretionary nature of the new procedure and 
para. 9(c)(4) regarding cases requiring exceptionally 
extensive development and little or no development has been 
performed.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
quoting from Willis v. Brown, 6 Vet. App. 433, 435 (1994) 
that the operative word "may" in a regulation clearly 
indicates discretion; Malone v. Gober, 10 Vet. App. 539, 544 
(1997) holding that the use of the word "may" connotes 
complete unfettered discretion.  See also Grivois v. Brown, 6 
Vet. App. 136, 140 (1994) citing Vitarelli v. Seaton, 359 
U.S. 535, 539 (1959) holding that similarly situated persons 
are entitled to all agency provided procedures.  See Harris, 
1 Vet. App. at 183.  The inextricably intertwined issues and 
those before the Board are to be remanded. 

Additional argument the attorney submitted in February 2002 
was directed to additional due process requirements 
applicable to the claim for a TDIU as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  The VCAA information the RO provided in a 
November 2001 letter was directed to the claim for an 
increased initial rating for PTSD.  Regarding the application 
of the VCAA to the claims for secondary service connection 
and a TDIU, the RO should insure any information provided 
conforms to the holding in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
further development and adjudicative action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should insure that the 
representative is provided a copy of all 
pertinent correspondence and that all 
contacts are completed in accordance with 
the applicable provision of the 
representation agreement.

In accordance with the representation 
provisions regarding client contacts, the 
RO should ask the appellant to provide 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment the 
veteran received for his service-
connected PTSD and any competent medical 
opinion regarding the relationship 
between PTSD and any increased severity 
of residuals of encephalitis or 
depression.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  The RO 
should insure that a complete record of 
the veteran's admission to the inpatient 
PTSD program scheduled from October 21, 
2002 to November 8, 2002 is obtained.



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

3.  Thereafter, the RO should arrange for 
the VA psychiatrist, preferably the same 
person who competed a review of the 
record in July 2002, if available, to 
once again review the record and provide 
opinions regarding the following 
questions that were not clearly explained 
in the previous determination although 
raised in the Board development: 

(1) Is the veteran's depression and/or 
encephalitis causally related to the 
service-connected PTSD?  If no such 
causal relationship found to exist, the 
examiner should opine as to whether PTSD 
aggravates any depression or residuals of 
encephalitis found to exist? 
If aggravation is found present, the 
examiner must address the following 
medical issues:

(a) The baseline manifestations which are 
due to nonservice-connected depression 
and encephalitis;

(b) The increased manifestations which, 
in the examiner's opinion, are due to 
service-connected PTSD based on medical 
considerations;


(c) The medical consideration supporting 
an opinion that increased manifestations 
of depression and/or encephalitis are 
proximately due to service-connected 
PTSD.

(2) But for depression or residuals of 
encephalitis found, would the severity of 
the veteran's PTSD prevent him from 
engaging in substantially gainful 
employment.  

A complete rationale should be offered 
for all opinions and conclusions 
expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the intertwined issues of entitlement to 
service connection on a secondary basis 
for depression and encephalitis 
residuals, and entitlement to a TDIU.  
The RO should also review the issue of an 
initial rating increase in light of the 
determination on the inextricably 
intertwined issues and any additional 
pertinent evidence added to the record.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a statement of 
the case on the new issue (SOC) or supplemental statement of 
the case (SSOC) covering previously appealed issues as 
necessary.  The SOC/SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable laws and regulations.  
A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


